Title: To Thomas Jefferson from Jonathan Thompson, 1 December 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
Custom House New York Collectors Office
December 1. 1824.
I received per Brig Argus, from Messrs Dodge & Oxnard, Marseilles, an Invoice & Bill of Lading of Eleven cases of Merchandise, on which have paid the Duties, Freight &c, and have forwarded the same to Richmond, Va as per bill of lading enclosed to Col. Bernard Peyton. I also enclose the Invoice & a Letter from Messrs Dodge & Oxnard to you, & remain,With the greatest respectyour Obt ServtJonathan ThompsonCollrAmount of Duties viz,on Macaroni $29 value @ 15 ⅌rCt$4.3555 Gallons Wine @ 30 cents16.50111/12 Groce Bottles @ $23.83$24.68Permit & certified Entry.40Cartage.50Freight from Marseilles11.04Primagedo1.10Dollars37.72
   [note in TJ’s hand]:fr Dc* 38.40 =   7.2015.prct on 7.20 is1.084.35overcharge3.27
